DETAILED ACTION
This office action is issued to correct improper dependent claim 14 in the office action dated 03/08/2021.
This office action is in response to the applicant's amendment submitted on 03/03/2021. In virtue of this amendment: 
Claims 16-69 were previously canceled; 
Claims 1, 9 and 15 are currently amended; and thus, 
Claims 1-15 are pending; 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott Gaines on 03/12/2021 and 03/22/2021
The application has been amended as follows: 
1. (Currently Amended) A system node for managing a lighting system including a plurality of system nodes, the system node comprising:
one or more processors; and 
a memory in communication with the one or more processors and storing program code that, when executed by the one or more processors, causes the system node to:
receive an input adjusted power signal from a dimmer that provides the input adjusted power signal with a level of adjustment in accordance with a level of dimming for a first type of light source; 
select a mapping function from a plurality of mapping functions based on a second type of light source in another system node; 
map the input adjusted power signal to an output adjusted power signal using the selected mapping function by: 
analyzing the input adjusted power signal to determine a root mean square value thereof, and 
generating the output adjusted power signal that causes the second type of light source to emit an amount of light that would be emitted by the first type of light source receiving the input adjusted power signal having the determined root mean square value, so that the second type of light source outputs light in accordance with the level of dimming set by the dimmer for the first type of light source; and
transmit the output adjusted power signal to the other system node.

	7. (Canceled) 
9. (Currently Amended) A method of controlling a lighting system, comprising:
receiving an input adjusted power signal from a dimmer that provides the input adjusted power signal with a level of adjustment in accordance with a level of dimming for a first type of light source at a first system node; 
selecting a mapping function from a plurality of mapping functions based on a second type of light source in a second system node;
mapping the input adjusted power signal to an output adjusted power signal using the selected mapping function by:
analyzing the input adjusted power signal to determine a root mean square value thereof, and 
generating the output adjusted power signal that causes the second type of light source to emit an amount of light that would be emitted by the first type of light source receiving the input adjusted power signal having the determined root mean square value, so that the second type of light source in the second system node outputs light in accordance with the level of dimming set by the dimmer for the first type of light source; and
transmitting the output adjusted power signal from the first system node to the second system node.

13. (Canceled) 

14. (Currently Amended) The method of claim [[13]] 9 wherein the first type of light source is an incandescent light source, and the second type of light source is solid-state light source. 

15. (Currently Amended) A computer program product for controlling a lighting system, comprising:
a non-transitory computer readable storage medium containing program code that, when executed by one or more processors, causes the one or more processors to:
receive an input adjusted power signal from a dimmer that provides the input adjusted power signal with a level of adjustment in accordance with a level of dimming for a first type of light source at one system node; 
select a mapping function from a plurality of mapping functions based on a type of light source in another system node;
map the input adjusted power signal to an output adjusted power signal using the selected mapping function by: 
analyzing the input adjusted power signal to determine a root mean square value thereof, and 
generating the output adjusted power signal that causes the second type of light source to emit an amount of light that would be emitted by the first type of light source receiving the input adjusted power signal having the determined root mean square value, so that a second type of light source in the other system node outputs light in accordance with the level of dimming set by the dimmer for the first type of light source; and
transmit the output adjusted power signal from the one system node to the other system node.

Allowable Subject Matter
Claims 1-6, 8-12 and 14-15 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 9 and 15, none of the prior art of record alone or in combination thereof discloses or renders obvious all of the claimed limitation recited in the claims, for example: 
map the input adjusted power signal to an output adjusted power signal using the selected mapping function by: 
analyzing the input adjusted power signal to determine a root mean square value thereof, and 
generating the output adjusted power signal that causes the second type of light source to emit an amount of light that would be emitted by the first type of light source receiving the input adjusted power signal having the determined root mean square value, so that the second type of light source outputs light in accordance with the level of dimming set by the dimmer for the first type of light source
Closet Prior Art of Record, US2011/0074302A1 discloses a lighting system to provide compatibility between lamp ballast configure to receive a dedicated dimmer signal by converting phase control dimming signal into dimming information usable by lamp ballast; however, the prior art does not disclose analyzing the power signal to determine a root mean square value. 
Regarding claims 2-6 and 8, the claims are allowed solely based upon dependency of allowed independent claim 1, and the claims may not be allowable if presented individually.  
Regarding claims 10-12 and 14, the claims are allowed solely based upon dependency of allowed independent claim 9, and the claims may not be allowable if presented individually.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND R CHAI whose telephone number is (571)270-0576.  The examiner can normally be reached on M-F 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on (571)272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Raymond R Chai/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        April 1, 2021